The order of the Appellate Division is appealable to this court. This has been so held in three recent cases. (Holme v.Stewart, 155 N.Y. 695; Kingsland v. Fuller, 157 N.Y. 507;Merges v. Ringler, 158 N.Y. 701.) An application to compel a purchaser to take title and that of a purchaser to be relieved from his bid are regarded as special proceedings. When the applications involve questions of fact or the exercise of discretion, the determination of such questions cannot be reviewed here; but when they present solely questions of law their examination is open to this court; so in Kingsland v.Fuller (supra) an order of the Appellate Division affirming an order of the Special Term denying a motion to compel the purchaser at a foreclosure sale to complete his purchase was reversed and the application granted.
In the case before us the application was made in an action for a partition of certain real property which came to the parties through the will of their ancestor, Daniel Parish. A number of the defendants were infants. Guardians ad litem were appointed for these infants either on their application or on that of their parents, in no instance on the application of the plaintiff. An interlocutory judgment was rendered declaring the interest and title of the parties and directing a sale of the premises. The sale was had at which the respondent became the purchaser and final judgment was entered in the action confirming the sale. The respondent raised two objections to the title, on the strength of which he asked to be relieved from his purchase. First, that certain of the guardians ad litem were appointed in violation of rule 49 of the Supreme Court, which provides that "no person shall be appointed guardian ad litem" who is "connected in business with the attorney or counsel of the adverse party." Second, that the power of *Page 185 
sale which the will directed the executors to exercise after the death of certain life tenants for the distribution of the proceeds of sale among the remaindermen was a bar to the right of the plaintiff to maintain an action for partition.
It appears by the opinion rendered that the first was the ground on which the decision of the court below proceeded. It may be assumed that as to certain of the guardians, the affidavits show that their appointments were made in violation of the rule, and it may also be conceded that the proper interpretation of those rules should largely rest in the judgment of that court by which they were formulated. Hence, had the court below on a direct application to vacate the orders appointing those guardians, or on an appeal from those orders, set the appointments aside, we should in no way have interfered with their determination. But the question presented on this application is of an entirely different character. It is how far the title of a purchaser is affected by the erroneous action of the trial court in misinterpreting or failing to comply with the rules of the court in the appointment of a guardian ad litem
where the proceedings on their face appear to be entirely regular. Doubtless it was the duty of the trial court to appoint as guardian for each of the infants a person competent to protect his interests and not connected with the attorney or counsel for the adverse party. But who was to determine these facts and qualifications? Plainly, the court to whom the application was made. The order of the court appointing the guardians ad litem
recites that it satisfactorily appears to the court that the person appointed had no interest adverse to that of the infant defendants and that he was not in business with the attorney or counsel for the plaintiffs or any adverse party. If the court erred in this determination it did not deprive the court of jurisdiction or render the judgment voidable, but, like any other error, was to be corrected only by direct attack, that is to say, by appeal or by motion to set the order aside. The parties are also concluded by the final judgment which confirmed the sale. Two recent decisions of this court we think are decisive of the *Page 186 
question that has been discussed. In Corbin v. Baker
(167 N.Y. 128) a trustee became the purchaser at a partition sale. It was held that the final judgment confirming the sale precluded the title of the purchaser from being subsequently impeached on the ground of his fiduciary relations to the infant parties. InSproule v. Davies (171 N.Y. 277) the judgment, in violation of the statute prescribing that such sales should be made by the sheriff of the county, directed the execution of a foreclosure sale by a referee therein named. It was held that this irregularity did not affect the title of the purchaser and he was required to complete his purchase.
The objection that the power of sale conferred by the will defeated the right to maintain an action in partition involves considerations closely akin to those already discussed. Assuming that the contention as to the effect of this power is well founded, nevertheless, that was one of the very questions to be determined in the action. It did not affect the jurisdiction of the court, but presented a question which it was called upon to decide, and which by its judgment was conclusively settled as to the parties to the action. Every person in existence who has or in any contingency may hereafter have an interest in the property has been made a party to the action. In Blakeley v. Calder
(15 N.Y. 617) an action in partition was brought by a remainderman in an undivided share. It was held that a purchaser at a sale under the judgment rendered in the action acquired a perfect title regardless of the question whether a tenant in common and remainder could, under the Revised Statutes, maintain an action for partition or not. The case of Brevoort v.Brevoort (70 N.Y. 136) closely resembles the one before us. It was an action in partition where the plaintiff had a present estate per autre vie in an undivided share of the property and a contingent remainder in fee in another undivided share of the same property. In that case as in the one before us there were contingent interests which might subsequently accrue to persons not in being at the time of the action. Every person in being having an *Page 187 
interest vested or contingent in the property was made a party to the action. The judgment directed the sale of the property and the purchaser sought to be relieved on the ground that his title might be impeached by persons thereafter coming into existence. It was held that the judgment was conclusive not only upon all parties to the action, but as to all those who might thereafter come into being and be entitled to any estate or interest in the premises. The decision in that case controls the disposition of the one before us.
There are some expressions in the opinion of the learned Appellate Division indicating a view on the part of the court that a present sale though advantageous to the life tenant might be injurious to the remainderman. If the court had concluded that the rights of the infants had been prejudiced by the failure of their guardians to properly defend them, it might very well be that it could have appointed a person to act as amicus curiæ,
directing him to apply for a vacation of the judgment and for an order setting aside the appointment of the guardians ad litem
and for the appointment of other persons in their stead. If for the purpose of enabling such application to be made it had vacated the sale, with its discretion we would not have interfered. But the judgment of the Trial Term in all respects remains in full force and effect. If it is to stand undisturbed there is no reason why the respondent should not complete his purchase, for by the sale under that judgment he will acquire an indefeasible title.
The order of the Appellate Division should be reversed and that of the Special Term affirmed, with costs.
PARKER, Ch. J., GRAY, O'BRIEN, VANN and WERNER, JJ., concur; BARTLETT, J., absent.
Order reversed, etc. *Page 188